DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Weisberg on 9/23/2021.
The application has been amended as follows: 
 1. (Currently Amended) A radio node for a wireless communication network, the radio node being configured for: 
pruning a predetermined number of elements from a Golay sequence, the Golay sequence having a total number of elements;
zero-padding the total number of elements of the Golay sequence; and
processing reference signaling based on a coding, the coding being based on the pruned Golay sequence and the zero-padded total number of elements.

2. (Previously Presented) The radio node according to claim 1, wherein the coding is based on a pair of complementary Golay sequences comprising a first sequence and a second sequence.

3. (Previously Presented) The radio node according to claim 1, wherein the coding maps first reference signaling to a first frequency range and a second reference signaling to a second frequency range.

4. (Previously Presented) The radio node according to claim 1, wherein elements of a Golay sequence are determined differentially.

5. (Previously Presented) The radio node according to claim 1, wherein reference signaling comprises at least one of primary synchronisation signaling and secondary synchronisation signaling.

6. (Currently Amended) A method for operating a radio node in a wireless communication network, the method comprising: 
pruning a predetermined number of elements from a Golay sequence, the Golay sequence having a total number of elements;
zero-padding the total number of elements of the Golay sequence; and
processing reference signaling based on a coding, the coding being based on the pruned Golay sequence and the zero-padded total number of elements.

7. (Previously Presented) The method according to claim 6, wherein the coding is based on a pair of complementary Golay sequences comprising a first sequence and a second sequence.

8. (Previously Presented) The method according to claim 6, wherein the coding maps first reference signaling to a first frequency range and a second reference signaling to a second frequency range.

9. (Previously Presented) The method according to claim 6, wherein elements of a Golay sequence are determined differentially.

10. (Previously Presented) The method according to claim 6, wherein reference signaling comprises at least one of primary synchronisation signaling and secondary synchronisation signaling.
 
11. (Currently Amended) A computer storage device storing executable instructions, when executed, the instructions causing processing circuitry to at least one of perform and control a method for operating a radio node in a wireless communication network, the method comprising:
pruning a predetermined number of elements from a Golay sequence, the Golay sequence having a total number of elements;
zero-padding the total number of elements of the Golay sequence; and
processing reference signaling based on a coding, the coding being based on the pruned Golay sequence and the zero-padded total number of elements.

12. (Cancelled).

13. (Original)  The radio node according to claim 2, wherein the coding maps first reference signaling to a first frequency range and a second reference signaling to a second frequency range.

14. (Original) The radio node according to claim 13, wherein elements of a Golay sequence are determined differentially.

15. (Original) The radio node according to claim 14, wherein reference signaling comprises at least one of primary synchronisation signaling and secondary synchronisation signaling.

16.  (Original) The radio node according to claim 2, wherein elements of a Golay sequence are determined differentially.

17. (Original) The radio node according to claim 16, wherein reference signaling comprises at least one of primary synchronisation signaling and secondary synchronisation signaling.

18.  (Original) The radio node according to claim 3, wherein elements of a Golay sequence are determined differentially.

19.  (Original)  The radio node according to claim 2, wherein reference signaling comprises at least one of primary synchronisation signaling and secondary synchronisation signaling.

20.  (Original)  The radio node according to claim 3, wherein reference signaling comprises at least one of primary synchronisation signaling and secondary synchronisation signaling.

21.  (Original)  The radio node according to claim 4, wherein reference signaling comprises at least one of primary synchronisation signaling and secondary synchronisation signaling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416